Martin, J.
delivered the - opinion of the court. The plaintiff and appellant complains of the judgment of the courtof probates; which1 disallowed her claim to privilege, which she claimed as depository of two- sums of money, for which she was recognized as chirogra-phary creditor.
The evidence of the deposit is presented in the following acknowledgement of the de*494fendants ancestor. I acknowledge to have; . • belonging to Miss S. Thibaud, five hundred &n(j seventy.five dollars,. Which I Will hold at her disposal. Je rpconnois avoir-a-, Mile. S. Thibaud, cinq cent soixante et quinze pias-tres, que je tiendrai á sa disposition.
To form a con-there oughttobe principal^'obje'ct tlking0hcare posited™213 de
The evidence of the second deposit, is in a letter in which the defendants’ ancestor in> forms the plaintiff he has.settled some concern of hers, in which'nine hundred and ninety-three dollars^ are: coming to her, which he says he will keep; tó her order:que je tien- ■ dr ai ates b^dresi
We think the judge of probates-did' not err.
As to the first sum, it. does: not-appear hbw it came to the hands,of the defendant’s ancestor: To form a contract of deposit there ought to be!a; delivery, the principal-object of whichis.the taking care of the .thing deposited. Pothier, contrat de dépôt ch. 1. art. 259. Civil Code, 410, art 1 and 2, 412, art. 8. Pothier cites, among other! authoritiés,, JET. 16, 3,1,, >Sitibiniandaveroutremabalique meo nomine receptam custodias, idquefe-ceris; mandatian depositi teneavis et magis probat mandati esse actiomm^quidfuerit *495prisimis contractus. Nothing shows that , . . the money was received or a delivery to keep.
The party received the money as the plaintiffs agent or negociant.
The case is stronger in favor of the defendants, as to the second sum. The quotation from the Digest is particularly applicable to it. Durnford vs. Segher’s syndics, 9 Martin, 420.
It is therefore ordered, adjudged and decreed that the judgement of the district court» be affirmed with costs.